Citation Nr: 0634270	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to a service connected 
left knee disability.  



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 until August 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veteran's Claims (Court).  The 
case was initially before the Board on appeal from a May 2003 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 2005 
the Board issued a decision upholding the RO's denial of 
service connection for right knee disability.  The veteran 
appealed that decision to the Court, and the Court endorsed 
an April 2006 joint motion by the parties, vacated the 
February 2005 Board decision, and remanded the matter for 
action consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2006 joint motion noted that the Board had based 
its denial of service connection based on the results of an 
April 2003 VA examination and found that while the April 2003 
VA examiner did make a determination as to whether the 
veteran's right knee disability was related to his military 
service either on a direct or secondary basis, he did not 
make a determination as to whether the veteran's service 
connected left knee disability aggravated his non service 
connected right knee disability.  It then determined that a 
reexamination was necessary in order to determine if service 
connection may be warranted on such theory of entitlement.  

In addition, the Board notes that the veteran has not been 
given complete Veterans Claims Assistance Act (VCAA) notice 
including the notice as outlined by the Court   in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the appeal is being remanded anyway, the RO will have the 
opportunity to provide complete notice.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the Court and the United 
States Court of Appeals for the Federal 
Circuit (specifically including notice of 
the evidence necessary to substantiate a 
claim of service connection for right 
knee disability on a direct and secondary 
basis; notice of the veteran's and VA's 
responsibilities in claims development; 
notice to submit everything in his 
possession pertinent to his claim and 
notice regarding effective dates of 
awards and the criteria for rating the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran and his 
attorney should have the opportunity to 
respond.

2.  The RO should then arrange for a VA 
examination by an orthopedist to 
determine the nature and etiology of the 
veteran's right knee disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies must 
be completed.  Based on review of the 
claims file and examination of the 
veteran, the examiner should opine: A) 
Whether it is as least as likely as not 
that the veteran's right knee disability 
is related to his military service; B) 
Whether it is as least as likely as not 
that the veteran's right knee disability 
was caused by his service connected left 
knee disability and; C) Whether it is as 
least as likely as not that the veteran's 
right knee disability was aggravated by 
his service connected left knee 
disability.  If the finding is that the 
service connected left knee disability 
did not cause the right knee disability, 
but aggravated it, the examiner should 
further opine whether there is a 
quantifiable degree of disability due to 
such aggravation and, if so, specify the 
nature and degree of such disability.  
The examiner must explain the rationale 
for all opinions given. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



